Citation Nr: 1741039	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  09-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder (also claimed as a mental health disorder), to include a mood disorder. 


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2012 and June 2015 decisions, the Board reopened and remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  In March 2017 the Board issued a remand to obtain any outstanding treatment records, and for either an addendum opinion or a new VA examination.


FINDING OF FACT

The evidence demonstrates that the Veteran's psychiatric disorder (also claimed as a mental health disorder), to include a mood disorder preexisted his period of active duty service, and was not aggravated by such service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a psychiatric disorder (also claimed as a mental health disorder), to include a mood disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See February 2008 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The U.S. Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran..."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, VA's duty to notify has been fulfilled and nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The veteran also submitted a lay statement from his sister supporting his claim as well as a statements from the Veteran's representative.  (See August 2008 statement in support of claim).

VA mental health examinations were conducted in March 2013 and April 2017.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record.  See Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312.  

In accordance with the Board Remand Order cited above, on March 31, 2017, a Duty to Assist (DTA) letter was sent to the Veteran requesting assistance in the development of his pending appeal.  In the noted DTA letter, evidence of medical treatment from any VA or non-VA healthcare provider concerning the claimed medical condition was requested.  The Veteran did not respond to the request.  The RO obtained all outstanding VA treatment records.  On July 14, 2017 the Veteran signed a waiver and reported that he had no additional evidence to submit.  

The Board also finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014). 

The presumption of soundness relates to the second requirement for service connection: the showing of in-service incurrence or aggravation of a disease or injury.  In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service.  Thereafter, except for conditions noted at induction, the presumption of soundness ordinarily operates to satisfy the second service connection requirement without further proof.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).

Once the presumption of soundness applies, the burden of proof shifts to and remains with the VA to prove both preexistence and the absence of aggravation by clear and unmistakable evidence.  Horn, 25 Vet. App. at 236.  A "claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong," even if clear and unmistakable evidence establishes that a disease preexisted service.  Id.  In other words, the "burden is not on the claimant to show that his disability increased in severity."  Id.  To the contrary, the burden is on VA to "establish by clear and unmistakable evidence that [a preexisting disease] did not [increase in severity during service] or that any increase was due to the natural progress of the disease."  Id.  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  Id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.   

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

A layperson is competent to report on the onset and continuity of his or her current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Factual Background 

In a December 1979 entrance examination, the Veteran reported being in good health and having no mental health or psychiatric disorders.  He also reported no trouble sleeping, excessive worry, or depression, which he reported at his September 1980 separation examination. 

In August 1980, the Veteran was seen by a clinical psychologist, who deferred providing a diagnosis pending further testing. 

On September 4, 1980, a physical profile serial report noted that the Veteran had no mental disorder, under DSM II criteria. 

On September 4, 1980, the Veteran was referred for de-certification due to oversensitivity to others, projection of responsibility, and impulsive behavior. 

In a September 16, 1980 Mental Health Evaluation letter, a military clinical psychologist wrote that the Veteran reported being a "trouble maker" up to age fifteen and prior to service he was an "undercover narcotics agent" for the police department.  The Veteran also reported that he was easily angered, and related an incident when he drove through town backwards for half an hour.  The Veteran also reported that he attempted suicide when he was fifteen or sixteen, but acknowledged that it was an impulsive act and that he tried it "because he wanted to."  The psychologist opined that due to the Veteran's impaired judgment, his behavior was "long term in origin" despite appearing to be situational.  The psychologist did not diagnose the Veteran with a mental disorder.

In a September 1980 statement, the commander determined that the Veteran's behavior evidenced a more deep-seated problem and referenced the Mental Health Letter which suggested the Veteran's issues were long-term.  The commander wrote that the Veteran had shown a "pattern of misconduct that was a product of something else long before he came into the service."

In the September 1980 separation examination, the Veteran reported experiencing frequent trouble sleeping, depression, and excessive worry (i.e. anxiety) since August 1980.  The Veteran denied both a personal and family history of psychosis. 

In a February 2008 statement, the Veteran's sister wrote that the Veteran "was in good health when he enlisted in the Air Force, he didn't have anything wrong with him that prevented him from going in."  She reported that the Veteran had problems with his knee post-service, but did not discuss any mental health issues post-service.

In an April 2008 VA Primary Care Assessment, the Veteran was evaluated for PTSD, suicide risk and depression.  Based on the assessment, the physician recommended that the Veteran receive a mental health evaluation.  

In April 2008, the Veteran underwent a VA mental health assessment where he was diagnosed with a mood disorder.  The Veteran reported that he isolated himself because he gets agitated very easily.  He reported that he had problems in the school and was "very hyperactive."  The examiner noted that the Veteran's thought appeared goal directed, and logical, he denied suicidal/homicidal ideation and psychotic symptoms.  He was assigned a Global Functioning Assessment, (GAF) score of 60.  There are no VA records which show that the Veteran received additional mental health treatment.

An August 2008, the Veteran's representative, submitted statement in support of claim clarifying the Veteran's claim for a mental health condition to one otherwise specified to include but not being limited to anxiety, separation anxiety, PTSD, depression and/or adjustment disorder.

In a March 2013 VA examination, the Veteran was diagnosed with a mood disorder.  The Veteran stated that his self-worth problems have been ongoing since childhood and he's dealt with depression on and off all his life.  The examiner opined that the Veteran's disorder was less likely than not caused by or a result of service, because the Veteran's symptoms were present throughout his life and prior to service.  

In March 2017, the Board issued remand directives instructing the March 2013 VA examiner to provide an opinion whether (a) it is clear and unmistakable that the mood disorder, which was not noted upon entry into service existed prior to service and, if there was clear and unmistakable evidence that the mood disorder existed prior to service, (b) whether the mood disorder was not aggravated (permanently worsened) during or as a result of service.

In an April 2017 addendum opinion, the March 2013 VA examiner found that there was clear and unmistakable evidence that the Veteran's mood disorder existed prior to service.  The examiner considered the Veteran's history and determined that such history "is suggestive...of schizotypal personality disorder."  The examiner opined that there was clear and unmistakable evidence that the Veteran's mood disorder was not aggravated (permanently worsened) during or as a result of service.  He underscored the fact that mental and behavioral problems noted in 2013 were the same as those noted pre-service (by the Veteran's previous admissions) and during service, such as: conflict with authority, inability to keep a job, difficulty getting along with others, impulsivity, and odd or unusual beliefs, such as believing he was an undercover narcotics agent and paranoid feelings.  The examiner concluded that the Veteran's disability) did not rapidly and unexpectedly escalate after service but instead the Veteran's post-service life appeared to have simply continued on the same trajectory as that seen in his youth and in service.

Analysis 

The first requirement to determine service connection is whether the Veteran has a current disability.  In April 2008, the VA physician diagnosed the Veteran with a mood disorder.  In both March 2013 and April 2017 the VA examiner's confirmed the Veteran's diagnosed mood disorder.  Because of the Veteran's most recent diagnosis he has a current disability for the purpose of establishing service connection.

The second requirement to determine service connection is whether the Veteran's disability was caused or aggravated by an in service event or injury.  As discussed above the presumption of soundness, ordinarily operates to satisfy the second requirement for service connection.  Horn, 25 Vet.  App.  at 236. 

The first issue is whether the Veteran was sound upon entry into the military.  In the December 1979 entrance examination, no mental health issues, diagnosis, or symptoms were noted.  Also, the Veteran reported being in good health.  The Veteran is presumed to be sound at the time of entry into service.  

In finding that the Veteran's mental health issue was not noted upon entry the burden of proof shifts to VA to show a mental health condition existed prior to service by clear and unmistakable evidence.

As noted above, the Veteran did not list any mental disorder or symptoms during his entrance examination.  In a September 16, 1980 Mental Health Evaluation letter, the military clinical psychologist reported evidence of serious behavioral problems since childhood, noting that the Veteran was a self-described trouble maker and attempted suicide when he was fifteen or sixteen.  

In the September 1980 statement from the Veteran's commander, he wrote that the Veteran's pattern of misconduct was the product of something else long before the Veteran came into service.  

The February 2008 statement from Veteran's sister reported that the Veteran was in good health when he enrolled in the Air Force.  

In determining whether it is clear and unmistakable that the Veteran's disability was a result of service requires medical expertise.  Because the sister's statement does not address the Veteran's mental health it is less probative.  Although the commander relied on the medical opinion of the clinical psychologist however there is no additional proof that the commander had sufficient medical expertise to determine that the Veteran's mental health disorder preexisted service.  As there is no indication the Veteran's commander and his sister have specialized training their opinions in diagnosing these disorders or determining their etiology are not competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

During the March 2013 VA examination the Veteran stated that he had depression and low self-worth since childhood is probative because the Veteran is able to describe his own mental health and when his feelings began.  In April 2017  the examiner proffered an opinion also relying on the Veteran's admission of a suicide attempt at age 15 or 16, combined with the Veteran's 2013 statement regarding his depression and low self-worth as evidence of serious behavioral problems since childhood.  The April 2017 VA examiner also concluded that "[i]t is clear and unmistakable that the Veteran's mood disorder and personality disorder existed prior to service."  

Based on the foregoing, the Board finds that there is clear and unmistakable evidence establishing the preexistence of a psychiatric condition because the Veteran admits to suffering from depression since childhood, as well as attempting suicide prior to service.  Additionally, contemporaneous medical opinions show that the Veteran that had long standing mental health issues.

Since there is clear and unmistakable evidence that the condition existed before service, the remaining issue is whether the Veteran's condition was aggravated by service. 

Upon entrance into the military the Veteran reported being in good health.  In February 2008 the Veteran's sister also reported that the Veteran "was in good health when he enlisted in the Air Force."

In September 1980 the military psychologist described the Veteran's symptoms as impaired judgement, lack of responsibility, easily angered (irritability) impulsivity and oversensitivity to others.  

At the Veteran's separation examination he reported his symptoms as trouble sleeping, excessive worry (anxiety) and depression.  

In April 2008 the Veteran was evaluated for depression and was diagnosed with a mood disorder.  He reported having trouble early in his life and that he was "hyperactive" in school.  In the August 2008 statement from the Veteran's representative, the symptoms of the Veteran's mental disorder included anxiety, depression, separation anxiety and adjustment disorder.  

In the March 2013 VA examination the Veteran's symptoms were depression, trouble sleeping, anxiety and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He described himself as being easily agitated and irritable.  He told the VA examiner that he suffered with depression and low self-worth "off and on" since childhood. 

The April 2017 VA examiner opined that the Veteran's suicide attempt at age 15 or 16, combined with the Veteran's 2013 statement regarding his depression and low self-worth as evidence of serious behavioral problems since childhood.  The examiner then noted that mental and behavioral symptoms noted in 2013, were much the same as those noted both prior to service.  The examiner consequently concluded that there was no aggravation.  The Board finds that the evidence supports the examiner's opinion.  The Board notes that the April 2017 VA examiner's opinions were based on a comprehensive review of the claims file and contained adequate rationale that considered the Veteran's lay contentions, his sister's February 2008 statement, and reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The fact that the Veteran did not seek treatment for his psychiatric disorder is not dispositive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  Although the Veteran did not seek treatment until decades after release from since, and once again did not seek treatment post - diagnosis in 2008 is not a bar to his aggravation claim.

The Board has considered evidence of the Veteran's symptoms as well as the long lapse of time between the conclusion of his military service and the onset of his recorded mental health diagnoses.  As explained in more detail above, the symptoms throughout the Veteran's history and the appellate time period are essentially consistent: depression, anxiety, sleep disturbance, difficulty in adapting to work setting (adjustment disorder, oversensitivity to others), and irritability.    Because the April 2017 examiner's opinion as to the lack of aggravation in service is supported by the evidence showing there appears to be no change in severity of the Veteran's symptoms the Board finds that the Veteran's pre-existing mental health disorder was not aggravated by his military service. Probative medical evidence weighs against such a finding.  Accordingly, service connection is denied. 


ORDER

Entitlement to service connection for a psychiatric disorder (asserted as a mental health disorder), to include a mood disorder, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


